Case 2:21-cr-00002-JAD-NJK Document 12 Filed 01/22/2
[FILED RECEIVED

_—— _ SERVED ON
——FAERD COUNSEL/PARTIES OF RECORD

 

 

 

 

 

 

 

 

AQ 470 (Rev. 01/09) Order Scheduling a Detention Hearing
JAN 22 2021
UNITED STATES DISTRICT COURT
for the CLERK US DISTRICT cout
ADA
District of Nevada By. DISTRICT OF NEV DEPUTY

 

United States of America

¥. Case No. 2:21-cr-00002-JAB-NJK

STEPHON JAMES WHITNEY
Defendant

ee ee ee

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

_ Lloyd D. George United States Courthouse
Place:

333 Las Vegas Blvd., South Courtroom No: 3D
Las Vegas, NV 89101
Cam Ferenbach , U.S. Magistrate Judge Date and Time: January 29, 2021 at 10:00 AM

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

 

Date: = January 22, 2021

Judge's signature

CAM FERENBACH, U.S. Magistrate Judge _

Printed name and title
